Opinion issued April 7, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00861–CV




PAULA ANN HICKS, Appellant

V.

WILLIE EDISON HICKS, Appellee




On Appeal from the 309th District Court
Harris County, Texas
Trial Court Cause No. 2003-02361




MEMORANDUM OPINIONAppellant has filed an unopposed  motion to dismiss her appeal.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Hanks.